Case 5:19-cv-00077-JSM-PRL Document 23 Filed 06/11/20 Page 1 of 2 PageID 197



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

ANDREA D. MENSTER,

       Plaintiff,

v.                                                                Case No: 5:19-cv-77-Oc-30PRL

ALLSTATE INSURANCE COMPANY,

       Defendant.


                                             ORDER
       This cause is before the Court on Defendant Allstate Insurance Company’s motion to

compel Plaintiff’s discovery responses. (Doc. 20). Plaintiff failed to respond, and the Court entered

an Order directing Plaintiff to show cause as to why Defendant’s motion should not be treated as

unopposed. (Doc. 21). Plaintiff responded to the Court’s Order, and cited the recent Coronavirus

pandemic as the reason she has not yet responded to Defendant’s discovery requests. (Doc. 22).

However, Defendant asserted that it originally requested discovery from Plaintiff on November

26, 2019. (Doc. 21). Plaintiff’s counsel represented to the Court that Plaintiff will respond to

Defendant’s discovery requests no later than June 15, 2020. (Doc. 22).

       Accordingly, Defendant’s motion is granted to the extent that Plaintiff shall respond to the

requests for discovery on or before June 15, 2020. Defendant may file the appropriate motion to

collect expenses under Rule 37(a)(5)(A) within ten days, following which Plaintiff shall respond

within 14 days.

        DONE and ORDERED in Ocala, Florida on June 11, 2020.
Case 5:19-cv-00077-JSM-PRL Document 23 Filed 06/11/20 Page 2 of 2 PageID 198




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -2-
